11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Double Diamond, Inc.,                       * From the 29th District Court
Double Diamond Management                     of Palo Pinto County
Corporation, Double Diamond                  Trial Court No. C47833
Utilities Co., Cliffs Golf, Inc.,
and Mike R. Ward,

Vs. No. 11-18-00105-CV                      * January 10, 2019

Dan Dipprey, Curtis Priddy,                 * Per Curiam Memorandum Opinion
Ken Hill, and Ken Hill Investment             (Panel consists of: Bailey, C.J.,
Group, Inc.                                   Willson, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.